Title: To Benjamin Franklin from Elisha Clark, 5 December 1778
From: Clark, Elisha
To: Franklin, Benjamin


Bolbec [Normandy] December 5the. 1778on Parole—
Inclosed I send your Excellency a Letter from My friend Dr Williams of London if your Excellency Can Comply with the Requst youle Confer an obligation on your most Obedant and humble Servant
Elisha Clark
 
Addressed: TO / His Excellency Benja. Francklin Esqur. / A Paris—
Notations in different hands: E. Clark & G Williams Bilboa 5 Decr. 1778 / Letter from E. Clark and G. Williams / Dec 5 [torn: 1778?]
